                                          UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF OREGON

 In re                                              ) Case No.    19-34296-pcm11
 Creative Lighting Solutions, Inc.
                                                    )
                                                    ) Notice of Motion for Relief
                                                    ) from Automatic Stay in a
                                                    ) Chapter 11/12 Case,
 Debtor(s)                                          ) and Notice of Hearing Thereon

 YOU ARE NOTIFIED THAT:

 1.      A motion was filed by Christenson Electric, Inc.                                             for relief
         from the automatic stay protecting the debtor(s) and debtor's property, as provided by 11 U.S.C. § 362.

 2.      The name and address of the moving party's attorney (or moving party, if no attorney) are:
         Thomas A. Larkin
         2300 SW First Avenue, Suite 200 Portland, OR 97201-5047
 3.      If you wish to resist the motion you must, within 14 days of the service date shown below, file a written
         response with the clerk at 1050 SW 6th Ave. #700, Portland OR 97204 or 405 E 8th Ave. #2600, Eugene OR 97401.
         If the response is served in paper, you must also file a certificate showing the response has been served on
         the moving party's attorney.

 4.      A response must state the facts upon which relief from the automatic stay is resisted. See LBF 720.50 for
         details.

 5.      If you file a timely response, a hearing on the motion will be held as follows:

           Date:       03/05/2020                          Time: 10:00 am

           Location:         Courtroom #        ,

                             Telephone Hearing [NOTE: See LBF 888, Telephone Hearing Requirements]
                             Call-In Number:            (888) 684-8852
                             Access Code:               4950985 for Judge Trish M. Brown (tmb)
                                                        5870400 for Judge David W. Hercher (dwh)
                                                        1238244 for Judge Peter C. McKittrick (pcm)
                                                        3388495 for Judge Thomas M. Renn (tmr)
                                                        Other

      No testimony will be taken at the hearing. If no timely response is filed, the hearing may be cancelled.
      Parties are encouraged to check the hearing calendar at https://www.orb.uscourts.gov after the response
      deadline has passed.

1124 (12/1/2018)                               Page 1 of 2


                                 Case 19-34296-pcm11           Doc 88    Filed 02/06/20
 6. If a timely response is not filed, then either:

    a. The court may sign an order without further notice, submitted by the moving party, granting relief
       from the stay; or

    b. The stay will expire under the terms of 11 U.S.C. § 362(e).


 I certify that on     02/06/2020      (1) this notice, (2) LBF 720.50 if this notice was served on paper, (3) LBF
 888 if this notice was served on paper and a telephone hearing will be held, and (4) the motion, were served
 pursuant to Federal Rule of Bankruptcy Procedure (FRBP) 4001 and FRBP 7004 on the debtor(s), U.S. Trustee,
 trustee, members of any committee appointed pursuant to 11 U.S.C. § 1102 or its authorized agent [or, if no
 committee, on all creditors included on the list filed pursuant to FRBP 1007(d)], and their respective attorneys.


                                                                     /s/ Thomas A. Larkin
                                                                        Signature of Moving Party or Attorney




1124 (12/1/2018)                             Page 2 of 2


                               Case 19-34296-pcm11         Doc 88    Filed 02/06/20
1    Thomas A. Larkin, OSB #923623
     tlarkin@lawssl.com
2    STEWART SOKOL & LARKIN LLC
     2300 SW First Avenue, Suite 200
3    Portland, OR 97201-5047
     Telephone: (503) 221-0699
4    Facsimile: (503) 223-5706

5         Attorneys for Plaintiff Christenson Electric, Inc.

6
7                       IN THE UNITED STATES BANKRUPTCY COURT
8                               FOR THE DISTRICT OF OREGON
9    In re:
10   Creative Lighting Solutions. Inc.,                        Case No. 19-34296-pcm11
11                                         Debtor,             CHRISTENSON ELECTRIC, INC’S
                                                               MOTION FOR RELIEF FROM
12                                                             AUTOMATIC STAY
13
14            Christenson Electric, Inc. (“CEI”) hereby moves the Court (the “Motion”) for
15   limited relief from the automatic stay imposed under 11 U.S.C. 362(d) of the
16   Bankruptcy Code, so that CEI may pursue Creative Lighting Solutions Inc.’s
17   (“Debtor”) Construction Contractor’s License Bond (the “Bond”). Relief from the
18   automatic stay is warranted because the Bond is not estate property. This Motion is
19   supported by the Declaration of Thomas A. Larkin (“Larkin Decl.”) and the following
20   points and authorities.
21   I.       Introduction

22            On or around August 6, 2018, Debtor and CEI entered into a series of
23   contracts for CEI to provide electrical construction labor, materials, and equipment
24   on a project with respect to which Debtor was involved as a contractor. After
25   completing its work, CEI sent Debtor invoices, which Debtor failed to pay.
26   Accordingly, CEI caused a complaint to be filed against Debtor alleging breach of


PAGE 1 - CHRISTENSON ELECTRIC, INC’S MOTION
         FOR RELIEF FROM AUTOMATIC STAY                                    2300 SW First Avenue, Suite 200
                                                                              Portland, OR 97201-5047
M:\wdocs\SSGMAIN\910\910.058\PLEAD\01854451.DOCX                                    (503) 221-0699
                                                                                 FAX (503) 223-5706

                       Case 19-34296-pcm11        Doc 88       Filed 02/06/20
1    contract, action on account, account stated, private prompt payment, and quantum
2    meruit/unjust enrichment. CEI moved for an order of default that was granted on or
3    around November 27, 2019. Before CEI could collect, Debtor filed for protection
4    under Chapter 11 of the United States Bankruptcy Code. CEI requests limited relief
5    from the automatic stay imposed under 11 U.S.C. § 362 in order to pursue, liquidate
6    and collect on the Bond. Under Ninth Circuit law, the Bond is not estate property
7    and thus the relief sought in this Motion should be granted.
8    II.    Ownership, Description, and Value of Collateral

9          (1) The present balance owing to the moving party;

10          $64,994.06.
11         (2) The date upon which the debt was incurred;

12          The debt was incurred between October 2018 and June 2019.
13         (3) Whether the moving party holds a security interest or lien upon the debtor’s
               property;
14
            CEI holds no security interest or lien upon the debtor’s property.
15
           (4) The nature of the security interest or lien, the date upon which the security
16             interest or lien was obtained, and if applicable, the date upon which the
               security interest or lien was perfected;
17
            N/A.
18
           (5) A description of the collateral sufficient for identification;
19
            Construction Contractor’s License Bond.
20
           (6) The fair market value of the collateral;
21
            $20,000.
22
           (7) A description of, and the amounts due upon, any other secruity interest or
23             liens which priority over that of the moving party;
24          N/A.
25         (8) Whether the debtor is in default and, if so, the number of defaulted
               installments and the total sums in default;
26


PAGE 2 - CHRISTENSON ELECTRIC, INC’S MOTION
         FOR RELIEF FROM AUTOMATIC STAY                                    2300 SW First Avenue, Suite 200
                                                                              Portland, OR 97201-5047
M:\wdocs\SSGMAIN\910\910.058\PLEAD\01854451.DOCX                                    (503) 221-0699
                                                                                 FAX (503) 223-5706

                       Case 19-34296-pcm11        Doc 88     Filed 02/06/20
1            N/A.
2           (9) The subsection of § 362(d) under which relief is requested; and

3            11 U.S.C. § 362(d)(1).
4           (10) Any other facts which are relevant in determinig whether relief should be
                granted.
5
             See “Factual Background” and “Argument” sections below.
6
     III.    Factual Background
7
8            On or around August 6, 2018, Debtor and CEI entered into an agreement for

9    CEI to provide electrical construction labor, materials, and equipment on a project

10   with respect to which Debtor was involved as a contractor. (the “Project”). Larkin

11   Decl. ¶ 2. Between approximately October 28, 2018 and January 27, 2019, CEI

12   sent Debtor invoices approximately monthly setting forth charges for electrical

13   construction labor, materials and equipment CEI supplied on the Project. Larkin

14   Decl. ¶ 3. On or around February 24, 2019 and June 24, 2019, CEI sent Debtor

15   invoices for additional services performed on separate projects with respect to which

16   Debtor was involved as a contractor. Larkin Decl. ¶ 4. Despite demand, Debtor has

17   refused to pay amounts due and owing to CEI. Larkin Decl. ¶ 5.

18           CEI filed a complaint in the Circuit Court of the State of Oregon for

19   Multnomah County captioned Christenson Electric, Inc., v. Creative Lighting

20   Solutions, Inc., Case No. 19CV43762 seeking to recover the amounts due and

21   owing CEI. Larkin Decl. Ex. 1. Shortly thereafter, CEI filed a Breach of Contract

22   Complaint with the Construction Contractors Board. Larkin Decl. ¶ 7. CEI moved

23   the court to enter an order of default in Multnomah County Case No. 19CV43762,

24   which was granted on or around November 27, 2019. Larkin Decl. Ex. 2. Debtor

25   declared bankruptcy on or around November 21, 2019. Larkin Decl. Ex. 3.

26   Subsequently, the Construction Contractors Board wrote to CEI stating that it


PAGE 3 - CHRISTENSON ELECTRIC, INC’S MOTION
         FOR RELIEF FROM AUTOMATIC STAY                                 2300 SW First Avenue, Suite 200
                                                                           Portland, OR 97201-5047
M:\wdocs\SSGMAIN\910\910.058\PLEAD\01854451.DOCX                                 (503) 221-0699
                                                                              FAX (503) 223-5706

                      Case 19-34296-pcm11        Doc 88    Filed 02/06/20
1    “cannot process complaints that could result in a debt against a respondent.” Larkin
2    Decl. ¶ 10.
3    IV.    Argument

4           This Court should grant CEI’s Motion for limited relief from the automatic stay
5    to pursue the Bond because the Bond is not “property of the estate” within the
6    meaning of 11 U.S.C. § 541 and is therefore not subject to the automatic stay
7    imposed under 11 U.S.C. § 362(a).
8           Once filed, a bankruptcy petition operates as a stay of, inter alia, “the
9    commencement or continuation…of a judicial, administrative, or other action or
10   proceeding against the debtor that was or could have been commenced before the
11   commencement” of the bankruptcy proceedings” and “the enforcement, against the
12   debtor or against property of the estate, of a judgment obtained before the
13   commencement” of the bankruptcy proceedings. 11 U.S.C. § 362(a)(1)(2). Under
14   11 U.S.C. § 362(d)(1), “the court shall grant relief from the stay…such as by
15   terminating, annulling, modifying, or conditioning such stay…for cause…”
16          The stay should be terminated or annulled as to the Bond, or otherwise
17   modified, because CEI merely seeks to pursue, liquidate and collect on the Bond.
18   Critically, bond proceeds are not property of the estate subject to the stay. See In re
19   Lockard, 884 F.2d 1171, 1177-78 (9th Cir. 1989) (“a surety bond issued by a third
20   party to guaranty a contractor’s performance of its contracts is not property of the
21   estate.”). However, pursuant to In re Christensen, 167 B.R. 213 (D. Or. 1994), relief
22   from stay is required to proceed on a bond claim.
23          Additional cause for relief exists in this case because CEI merely seeks to
24   recover against bond proceeds not available to the debtor, no Bankruptcy Court
25   expertise is invoked, CEI will be prejudiced if the stay is not terminated, judicial
26   ///


PAGE 4 - CHRISTENSON ELECTRIC, INC’S MOTION
         FOR RELIEF FROM AUTOMATIC STAY                                 2300 SW First Avenue, Suite 200
                                                                           Portland, OR 97201-5047
M:\wdocs\SSGMAIN\910\910.058\PLEAD\01854451.DOCX                                 (503) 221-0699
                                                                              FAX (503) 223-5706

                      Case 19-34296-pcm11        Doc 88    Filed 02/06/20
1    economy supports stay termination, and the estate is not depleted by CEI’s pursuit
2    of the claim. See generally In re Kronemyer, 405 B.R. 915 (9th Cir. BAP 2009).
3    V.    Conclusion

4          CEI seeks the limited relief of authorization to collect from Debtor’s Bond.
5    Under Ninth Circuit precedent, the Bond at issue is not “property of the estate” and is
6    not entitled to stay protection. For these reasons the Court should grant CEI’s
7    Motion and authorize relief from the stay in order to collect Bond proceeds.
8          DATED this 6th day of February 2020.

9                                               STEWART SOKOL & LARKIN LLC

10
                                                By: /s/ Thomas A. Larkin
11                                                  Thomas A. Larkin, OSB #923623
                                                    tlarkin@lawssl.com
12                                                  Attorneys for Plaintiff CEI Electric, Inc.

13
14
15
16
17
18
19
20
21
22
23
24
25
26


PAGE 5 - CHRISTENSON ELECTRIC, INC’S MOTION
         FOR RELIEF FROM AUTOMATIC STAY                                2300 SW First Avenue, Suite 200
                                                                          Portland, OR 97201-5047
M:\wdocs\SSGMAIN\910\910.058\PLEAD\01854451.DOCX                                (503) 221-0699
                                                                             FAX (503) 223-5706

                     Case 19-34296-pcm11       Doc 88    Filed 02/06/20
1                                CERTIFICATE OF SERVICE

2          I hereby certify that I served the foregoing CEI ELECTRIC, INC’S MOTION
3    FOR RELIEF FROM AUTOMATIC STAY on:
4     Nicholas J. Henderson
      Motschenbacher & Blattner, LLP
5     117 SW Taylor Street, Ste 300
      Portland, OR 97204
6     E-mail: nhenderson@portlaw.com
      Of Attorneys for Creative Lighting Solutions. Inc.
7
8    by the following indicated method or methods:
9      ___       by E-filing a full, true and correct copy thereof to the attorney, as shown
                  above, at the electronic mail address reflected on the court’s CM/ECF
10                system, on the date set forth below.
11         DATED this 6th day of February, 2020.
12                                              STEWART SOKOL & LARKIN LLC
13
                                                By: /s/ Thomas A. Larkin
14                                                  Thomas A. Larkin, OSB #923623
                                                    tlarkin@lawssl.com
15                                                  Attorneys for Plaintiff CEI Electric, Inc.
16
17
18
19
20
21
22
23
24
25
26


PAGE 1 - CERTIFICATE OF SERVICE
                                                                       2300 SW First Avenue, Suite 200
M:\wdocs\SSGMAIN\910\910.058\PLEAD\01854451.DOCX
                                                                          Portland, OR 97201-5047
                                                                                (503) 221-0699
                                                                             FAX (503) 223-5706

                     Case 19-34296-pcm11       Doc 88      Filed 02/06/20
1    Thomas A. Larkin, OSB #923623
     tlarkin@lawssl.com
2    STEWART SOKOL & LARKIN LLC
     2300 SW First Avenue, Suite 200
3    Portland, OR 97201-5047
     Telephone: (503) 221-0699
4    Facsimile: (503) 223-5706

5          Attorneys for Plaintiff Christenson Electric, Inc.

6
7                        IN THE UNITED STATES BANKRUPTCY COURT
8                                FOR THE DISTRICT OF OREGON
9    In re:
10   Creative Lighting Solutions, Inc.,                         Case No. 19-34296-pcm11
11                                          Debtor,             DECLARATION OF THOMAS A.
                                                                LARKIN IN SUPPORT OF MOTION
12                                                              FOR RELIEF FROM AUTOMATIC
                                                                STAY
13
14            I, Thomas A. Larkin, declare under penalty of perjury the following:
15            1.     I am one of the attorneys for Christenson Electric, Inc. (“CEI”) in
16   connection with the above-captioned matter. I make this declaration in support of
17   Christenson Electric, Inc.’s Motion for Relief from Automatic Stay.
18            2.     On or around August 6, 2018, Debtor and CEI entered into an
19   agreement for CEI to provide electrical construction labor, materials, and equipment
20   on a project with respect to which Debtor was involved as a contractor (the
21   “Project”).
22            3.     Between approximately October 28, 2018 and January 27, 2019, CEI
23   sent Debtor invoices approximately monthly setting forth charges for electrical
24   construction labor, materials and equipment CEI supplied on the Project.
25   ///
26   ///

PAGE 1 – DECLARATION OF THOMAS A. LARKIN IN
        SUPPORT OF MOTION FOR RELIEF FROM
                                                                            2300 SW First Avenue, Suite 200
        AUTOMATIC STAY                                                         Portland, OR 97201-5047
                                                                                     (503) 221-0699
M:\wdocs\SSGMAIN\910\910.058\PLEAD\01854452.DOCX                                  FAX (503) 223-5706

                        Case 19-34296-pcm11        Doc 88       Filed 02/06/20
1           4.      On or around February 24, 2019 and June 24, 2019, CEI sent Debtor
2    invoices for additional services performed on separate projects with respect to which
3    Debtor was involved as a contractor.
4           5.      Despite demand, Debtor has refused to pay amounts due and owing to
5    CEI.
6           6.      Attached hereto as Exhibit 1 is a true and correct copy of the complaint
7    filed in the Circuit Court of the State of Oregon for Multnomah County captioned
8    Christenson Electric, Inc., v. Creative Lighting Solutions, Inc., Case No. 19CV43762.
9           7.      On or around October 9, 2019, CEI filed a Breach of Contract
10   Complaint with the Construction Contractors Board.
11          8.      Attached hereto as Exhibit 2 is a true and correct copy of the order of
12   default against Debtor entered by the Court in Multnomah County Case No.
13   19CV43762.
14          9.      Attached hereto as Exhibit 3 is a true and correct copy of Debtor’s
15   notice of bankruptcy.
16          10.     On December 26, 2019, the Construction Contractors Board notified
17   me that it “cannot process complaints that could result in a debt against a
18   respondent.”
19          I hereby declare that the above statements are true to the best of my
20   knowledge and belief, and that I understand they are made for use as evidence
21   in this proceeding and are subject to penalty of perjury.
22          DATED this 6th day of February, 2020.

23
24                                               By: /s Thomas A. Larkin
                                                     Thomas A. Larkin
25
26

PAGE 2 – DECLARATION OF THOMAS A. LARKIN IN
        SUPPORT OF MOTION FOR RELIEF FROM
                                                                       2300 SW First Avenue, Suite 200
        AUTOMATIC STAY                                                    Portland, OR 97201-5047
                                                                                (503) 221-0699
M:\wdocs\SSGMAIN\910\910.058\PLEAD\01854452.DOCX                             FAX (503) 223-5706

                      Case 19-34296-pcm11       Doc 88    Filed 02/06/20
                                    10/8/2019 10:11 AM
                                        19CV43762


1
2
3
4
5
6
7                 IN THE CIRCUIT COURT FOR THE STATE OF OREGON
8                       IN AND FOR THE COUNTY OF MULTNOMAH
9    CHRISTENSON ELECTRIC, INC., an
     Oregon corporation,
10                                                      Case No.
                                      Plaintiff,
11                                                      COMPLAINT
            v.                                          (Breach of Contract; Action on
12                                                      Account; Account Stated; Private
     CREATIVE LIGHTING SOLUTIONS,                       Prompt Payment; Quantum
13   INC., an Oregon corporation,                       Meruit/Unjust Enrichment)
14                                 Defendant.           NOT SUBJECT TO MANDATORY
                                                        ARBITRATION
15
                                                        Amount of Claim: $64,994.06
16                                                      Fee Authority: ORS 21.160(1)(c)
                                                        Filing Fee: $560
17
18          For its Complaint, Plaintiff Christenson Electric, Inc. (“Christenson”) alleges as
19   follows:
20                                                 1.
21          Christenson is a corporation organized and existing under the laws of the
22   State of Oregon, with its principal place of business in Multnomah County, Oregon.
23   At all relevant times, Christenson was and is licensed by the State of Oregon
24   Construction Contractor’s Board as licensee 458.
25   ///
26   ///


PAGE 1 - COMPLAINT
                                                                        2300 SW First Avenue, Suite 200
                                                                           Portland, OR 97201-5047
                                                                                 (503) 221-0699
                                                                              FAX (503) 223-5706
                                                                                           Exhibit 1
                     Case 19-34296-pcm11           Doc 88   Filed 02/06/20
                                                                                            1 of 8
1                                             2.

2          Defendant Creative Lighting Solutions, Inc. (“Creative Lighting”) is and was an
3    Oregon business corporation doing business in Multnomah and Clackamas Counties
4    of the State of Oregon. Creative Lighting’s business registration number is 832907-
5    92. At all relevant times, Creative Lighting was and is licensed by the State of
6    Oregon’s Construction Contractor’s Board as licensee 202492.
7                                              3.
8          This Court has jurisdiction over the parties and this action, and venue in this
9    Court is proper, because the acts and omissions giving rise to the claims in this
10   action took place and this action arose in Multnomah County.
11                                            4.

12         On or around August 6, 2018, Creative Lighting, pursuant to a subcontract
13   letter agreement dated June 27, 2018, engaged Christenson as a subcontractor to
14   perform and provide certain electrical construction labor, materials and equipment
15   on a project with respect to which Creative Lighting was involved as contractor.
16                                            5.

17         The parties entered into a subcontract for Christenson to provide the above-
18   referenced services, material and equipment to Creative Lighting. Creative Lighting
19   agreed to pay Christenson Electric, Inc. the lump sum amount of $464,446.54 for
20   such services, material and equipment (“Subcontract #1”). The parties also entered
21   into time & materials agreements for Christenson to perform other work totaling
22   $524.52 (“Subcontract #2).
23                                            6.

24         Christenson fully performed the Subcontract #1 and Subcontract #2 services,
25   materials and equipment for Creative Lighting Solutions. The majority of
26   ///


PAGE 2 - COMPLAINT
                                                                      2300 SW First Avenue, Suite 200
                                                                         Portland, OR 97201-5047
                                                                               (503) 221-0699
                                                                            FAX (503) 223-5706
                                                                                         Exhibit 1
                     Case 19-34296-pcm11       Doc 88    Filed 02/06/20
                                                                                          2 of 8
1    Christenson’s services, materials and equipment were performed and provided in
2    Multnomah County, Oregon.
3                                             7.

4          Between October 28, 2018 and January 27, 2019, Christenson sent Creative
5    Lighting invoices approximately monthly setting forth the charges for the services,
6    materials and equipment performed under Subcontract #1. On February 24, 2019
7    and June 24, 2019, Christenson sent Creative Lighting invoices for the services,
8    materials and equipment performed under Subcontract #2.
9                                             8.

10         Despite demand, Creative Lighting has failed and refused to pay the amounts
11   due and owing to Christenson.
12                            FIRST CLAIM FOR RELIEF

13                               (Breach of Contract)

14                                            9.

15         Christenson realleges and incorporates by reference the allegations
16   contained in Paragraphs 1 through 8, above.
17                                            10.

18         Creative Lighting and Christenson entered into a valid and binding contract by
19   which Creative Lighting would pay Christenson the subcontract amount (for both
20   Subcontract #1 and Subcontract #2) in exchange for Christenson’s subcontract
21   services, materials and equipment.
22                                            11.
23         Christenson performed all of its obligations and conditions precedent on its
24   part to be performed under the subcontract between the parties.
25   ///
26   ///


PAGE 3 - COMPLAINT
                                                                     2300 SW First Avenue, Suite 200
                                                                        Portland, OR 97201-5047
                                                                              (503) 221-0699
                                                                           FAX (503) 223-5706
                                                                                        Exhibit 1
                     Case 19-34296-pcm11       Doc 88    Filed 02/06/20
                                                                                         3 of 8
1                                                12.

2            Creative Lighting’s failure and refusal to pay Christenson constitutes a breach
3    of the parties’ subcontract.
4                                                13.

5            As a direct and foreseeable result of Creative Lighting’s breaches,
6    Christenson has been damaged in the principal amount of $64,994.06, plus interest
7    thereon from the dates due until paid in full at the statutory rate of 9% per annum.
8                                SECOND CLAIM FOR RELIEF

9                                    (Action on Account)

10                                               14.

11           Christenson realleges and incorporates by reference the allegations
12   contained in Paragraphs 1 through 13, above.
13                                               15.

14           Christenson provided services, materials and equipment to Creative Lighting
15   on an account basis under their subcontract, and Creative Lighting promised to pay
16   Christenson for the services, materials and equipment so rendered. The current
17   amount due and owing from Creative Lighting to Christenson as reflected in invoices
18   regularly sent to Creative Lighting is $64,994.06 plus interest from the dates due
19   until paid in full.
20                                               16.

21           Despite its invoices and demands by Christenson that Creative Lighting pay
22   the outstanding balance due on its account, Creative Lighting has failed to pay the
23   amounts due and owing. As a result, Christenson has been damaged and is entitled
24   to recover the amount due and owing on the account in the principal amount of
25   $64,994.06, plus interest from the dates due until paid in full. Interest owed on
26   ///


PAGE 4 - COMPLAINT
                                                                       2300 SW First Avenue, Suite 200
                                                                          Portland, OR 97201-5047
                                                                                (503) 221-0699
                                                                             FAX (503) 223-5706
                                                                                          Exhibit 1
                           Case 19-34296-pcm11   Doc 88    Filed 02/06/20
                                                                                           4 of 8
1    Creative Lighting‘s unpaid account shall accrue at the statutory rate 9% per annum
2    from the dates due until paid.
3                                THIRD CLAIM FOR RELIEF
4                                      (Account Stated)
5                                             17.

6          Christenson realleges and incorporates by reference the allegations
7    contained in Paragraphs 1 through 16, above.
8                                             18.

9          Creative Lighting agreed to pay Christenson the amounts set forth in
10   Christenson’s invoices. Creative Lighting received and retained Christenson’s
11   invoices without objection and, therefore, conceded to the accuracy of the amounts
12   stated and that such amounts were due and payable by Creative Lighting to
13   Christenson.
14                                            19.

15         Creative Lighting has not paid Christenson for the undisputed amounts owing
16   on the past due invoices and statements of account.
17                                            20.

18         Based upon the accounts stated, Christenson is entitled to recover from
19   Creative Lighting the principal amount of $64,994.06, plus interest at the statutory
20   rate of 9% per annum from the dates due until paid.
21                              FOURTH CLAIM FOR RELIEF
22                                (Private Prompt Payment)
23                                             21.
24         Christenson realleges and incorporates by reference the allegations
25   contained in Paragraphs 1 through 20.
26                                             22.


PAGE 5 - COMPLAINT
                                                                      2300 SW First Avenue, Suite 200
                                                                         Portland, OR 97201-5047
                                                                               (503) 221-0699
                                                                            FAX (503) 223-5706
                                                                                         Exhibit 1
                     Case 19-34296-pcm11       Doc 88    Filed 02/06/20
                                                                                          5 of 8
1           Creative Lighting received payment in full from the project Owner for the
2    services, materials and equipment performed and supplied by Christenson under
3    Subcontract #1 by December 31, 2018. Creative Lighting did not pay such amounts
4    to Christenson within the timeframe required by ORS Chapter 701. Pursuant to
5    ORS 701.630, Christenson is entitled to interest on all amounts due and owing it
6    from Creative Lighting at the rate specified in ORS 701.630(6). Christenson is
7    entitled to interest on the amounts owed for Subcontract #1 ($64,466.54) at the rate
8    of eighteen percent (18%) per annum from December 31, 2018 until paid.
9                                              23.
10          Pursuant to ORS 701.630(7), Christenson is also entitled to its costs and
11   reasonable attorney fees incurred in collecting interest.
12                                        (Alternative)
13                                FIFTH CLAIM FOR RELIEF
14                         (Quantum Meruit / Unjust Enrichment)
15                                             24.

16          Christenson realleges and incorporates by reference the allegations
17   contained in Paragraphs 1 through 23.
18                                             25.

19          The reasonable value of the unpaid balance of Christenson’s services,
20   materials and equipment, which were incurred at Creative Lighting’s request and for
21   Creative Lighting’s benefit, is $64,994.06.
22                                             26.

23          Creative Lighting was aware of, received and accepted the entire benefit of
24   Christenson’s services, but has failed and refused to pay Christenson in full.
25   ///
26   ///


PAGE 6 - COMPLAINT
                                                                      2300 SW First Avenue, Suite 200
                                                                         Portland, OR 97201-5047
                                                                               (503) 221-0699
                                                                            FAX (503) 223-5706
                                                                                         Exhibit 1
                     Case 19-34296-pcm11        Doc 88    Filed 02/06/20
                                                                                          6 of 8
1                                               27.

2           As an alternative claim for relief and to avoid unjust enrichment, it is fair and
3    equitable for Christenson to recover from Creative Lighting the reasonable value of
4    the services, materials and equipment incurred and provided by Christenson in
5    connection with the subcontract described herein, which reasonable value is not less
6    than the principal amount of $64,994.06. Christenson is also entitled to interest
7    thereon at the highest rate allowed by law from the date due until paid.
8           WHEREFORE, Christenson Electric, Inc. prays for judgment as follows:
9           1.     On its First, Second and Third Claims Relief, for judgment against
10   Creative Lighting Solutions, Inc. in the principal amount of $64,994.06, plus pre- and
11   post-judgment interest accruing at the highest rate allowed by law from the dates
12   due until paid;
13          2.     On its Fourth Claim for Relief, for judgment against Creative Lighting
14   Solutions, Inc. in the amount of eighteen percent (18%) interest per annum on the
15   amounts owed for Subcontract #1 ($64,466.54) from December 31, 2018 until paid,
16   together with an award of the attorney fees and costs incurred by Christenson.
17          3.     On its (Alternative) Fifth Claim for Relief, for judgment against Creative
18   Lighting Solutions, Inc. in the principal amount of $64,994.06, which represents the
19   reasonable value of the services, materials and equipment Christenson provided,
20   plus pre- and post-judgment interest accruing at the highest rate allowed by law from
21   the dates due until paid;
22   ///
23   ///
24   ///
25   ///
26   ///


PAGE 7 - COMPLAINT
                                                                        2300 SW First Avenue, Suite 200
                                                                           Portland, OR 97201-5047
                                                                                 (503) 221-0699
                                                                              FAX (503) 223-5706
                                                                                           Exhibit 1
                       Case 19-34296-pcm11       Doc 88    Filed 02/06/20
                                                                                            7 of 8
1        4.    For its costs and disbursements incurred herein; and
2        5.    For such other relief as the Court may deem to be just and equitable.
3        DATED this 8th day of October, 2019.

4                                       STEWART SOKOL & LARKIN LLC

5
                                        By: s/ Thomas A. Larkin
6                                           Thomas A. Larkin, OSB #923623
                                            tlarkin@lawssl.com
7                                           Attorneys for Plaintiff Christenson
                                            Electric, Inc.
8
                                            Trial Attorney: Thomas A. Larkin
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


PAGE 8 - COMPLAINT
                                                                 2300 SW First Avenue, Suite 200
                                                                    Portland, OR 97201-5047
                                                                          (503) 221-0699
                                                                       FAX (503) 223-5706
                                                                                    Exhibit 1
                 Case 19-34296-pcm11      Doc 88    Filed 02/06/20
                                                                                     8 of 8
                                           19CV43762




1
2
3
4
5
6
7                     IN THE CIRCUIT COURT FOR THE STATE OF OREGON
8                          IN AND FOR THE COUNTY OF MULTNOMAH
9     CHRISTENSON ELECTRIC, INC., an
      Oregon corporation,
10                                                       Case No. 19CV43762
                                        Plaintiff,
11                                                       ORDER OF DEFAULT AGAINST
               v.                                        DEFENDANT CREATIVE LIGHTING
12                                                       SOLUTIONS, INC.
      CREATIVE LIGHTING SOLUTIONS,
13    INC., an Oregon corporation,
14                                   Defendant.
15
16             Based upon Plaintiff Christenson Electric, Inc.’s (“Christenson”) Motion for
17    Order of Default against Defendant Creative Lighting Solutions, Inc. (“Creative”), the
18    Declaration of Matthew R. Berry in support thereof, and Defendant having been duly
19    served with a copy of the Complaint and Summons, and having failed to file an
20    Answer or other responsive pleading herein, it is hereby:
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///


PAGE 1 - ORDER OF DEFAULT AGAINST DEFENDANT
         CREATIVE LIGHTING SOLUTIONS, INC.                                2300 SW First Avenue, Suite 200
                                                                             Portland, OR 97201-5047
910.058-01839349; 1                                                                (503) 221-0699
                                                                                FAX (503) 223-5706
                                                                                             Exhibit 2
                        Case 19-34296-pcm11          Doc 88   Filed 02/06/20
                                                                                              1 of 4
1              ORDERED that Defendant is in default, and that said default be and hereby is
2     entered of record.
3
                                                             Signed: 11/27/2019 08:25 AM

4
5
6
7     Submitted by:

8     STEWART SOKOL & LARKIN LLC
         Thomas A. Larkin, OSB #923623
9        tlarkin@lawssl.com
         Matthew R. Berry, OSB #133026
10       mberry@lawssl.com
         Attorneys for Plaintiff Christenson
11       Electric, Inc.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


PAGE 2 - ORDER OF DEFAULT AGAINST DEFENDANT
         CREATIVE LIGHTING SOLUTIONS, INC.                                   2300 SW First Avenue, Suite 200
                                                                                Portland, OR 97201-5047
910.058-01839349; 1                                                                   (503) 221-0699
                                                                                   FAX (503) 223-5706
                                                                                                Exhibit 2
                       Case 19-34296-pcm11      Doc 88    Filed 02/06/20
                                                                                                 2 of 4
1                      CERTIFICATE OF COMPLIANCE WITH UTCR 5.100

2              I hereby certify that this ORDER OF DEFAULT AGAINST DEFENDANT
3     CREATIVE LIGHTING SOLUTIONS, INC. is ready for judicial signature because:
4              1.     [ ] Each opposing party affected by this order or judgment has
                      stipulated to the order or judgment, as shown by each opposing party's
5                     signature on the document being submitted.
6
               2.     [ ] Each opposing party affected by this order or judgment has
7                     approved the order or judgment, as shown by signature on the
                      document being submitted or by written confirmation of approval sent
8                     to me.
9              3.     [ ] I have served a copy of this order or judgment on all parties entitled
                      to service and:
10
                             a. [ ] No objection has been served on me.
11                           b. [ ] I received objections that I could not resolve with the
                                opposing party despite reasonable efforts to do so. I have
12                              filed a copy of the objections I received and indicated which
                                objections remain unresolved.
13
                             c. [ ] After conferring about objections, [role and name of
14                              opposing party] agreed to independently file any remaining
                                objection.
15
               4.     [X] The relief sought is against an opposing party who has been found
16                    in default.
17             5.     [ ] An order of default is being requested with this proposed judgment.
18
               6.     [ ] Service is not required pursuant to subsection (3) of this rule, or by
19                    statute, rule, or otherwise.

20             DATED this 13th day of November, 2019.

21                                               STEWART SOKOL & LARKIN LLC

22
23                                               By: s/ Matthew R. Berry
                                                     Thomas A. Larkin, OSB #923623
24                                                   tlarkin@lawssl.com
                                                     Matthew R. Berry, OSB #133026
25                                                   mberry@lawssl.com
                                                     Attorneys for Plaintiff Christenson
26                                                   Electric, Inc.


PAGE 1 - CERTIFICATE OF COMPLIANCE
                                                                           2300 SW First Avenue, Suite 200
910.058-01839349; 1
                                                                              Portland, OR 97201-5047
                                                                                    (503) 221-0699
                                                                                 FAX (503) 223-5706
                                                                                              Exhibit 2
                        Case 19-34296-pcm11        Doc 88     Filed 02/06/20
                                                                                               3 of 4
1                                    CERTIFICATE OF SERVICE

2              I hereby certify that I served the foregoing ORDER OF DEFAULT AGAINST
3     DEFENDANT CREATIVE LIGHTING SOLUTIONS, INC. on:
4       Creative Lighting Solutions, Inc.
        17700 SW Upper Boones Ferry Rd.
5       Suite 140
        Durham, OR 97224
6
7     by the following indicated method or methods:
8         ___        by E-filing a full, true and correct copy thereof to the attorney, as shown
                      above, at the electronic mail address reflected on the court’s CM/ECF
9                     system, on the date set forth below.
10        ___        by mailing a full, true and correct copy thereof in a sealed, first-class
                      postage-paid envelope, and addressed to the attorney as shown above, the
11                    last-known office address of the attorney, and deposited with the United
                      States Postal Service at Portland, Oregon on the date set forth below.
12
               DATED this 13th day of November, 2019.
13
                                                STEWART SOKOL & LARKIN LLC
14
15                                              By: s/ Matthew R. Berry
                                                    Thomas A. Larkin, OSB #923623
16                                                  tlarkin@lawssl.com
                                                    Matthew R. Berry, OSB #133026
17                                                  mberry@lawssl.com
                                                    Attorneys for Plaintiff Christenson
18                                                  Electric, Inc.
19
20
21
22
23
24
25
26


PAGE 1 - CERTIFICATE OF SERVICE
                                                                          2300 SW First Avenue, Suite 200
910.058-01839349; 1
                                                                             Portland, OR 97201-5047
                                                                                   (503) 221-0699
                                                                                FAX (503) 223-5706
                                                                                             Exhibit 2
                         Case 19-34296-pcm11       Doc 88    Filed 02/06/20
                                                                                              4 of 4
                                                Exhibit 3
Case 19-34296-pcm11   Doc 88   Filed 02/06/20    1 of 2
                                                Exhibit 3
Case 19-34296-pcm11   Doc 88   Filed 02/06/20    2 of 2
1                               CERTIFICATE OF SERVICE

2          I hereby certify that I served the foregoing DECLARATION OF THOMAS A.
3    LARKIN IN SUPPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY on:
4    Nicholas J. Henderson
     Motschenbacher & Blattner, LLP
5    117 SW Taylor Street, Ste 300
     Portland, OR 97204
6    E-mail: nhenderson@portlaw.com
     Of Attorneys for Creative Lighting Solutions. Inc.
7
     by the following indicated method or methods:
8
       ___      by E-filing a full, true and correct copy thereof to the attorney, as shown
9                above, at the electronic mail address reflected on the court’s CM/ECF
                 system, on the date set forth below.
10
           DATED this 6th day of January, 2020.
11
                                               STEWART SOKOL & LARKIN LLC
12
13                                             By: /s/ Thomas A. Larkin
                                                   Thomas A. Larkin, OSB #923623
14                                                 tlarkin@lawssl.com
                                                   Attorneys for Plaintiff Christenson
15                                                 Electric, Inc.
16
17
18
19
20
21
22
23
24
25
26


PAGE 1 - CERTIFICATE OF SERVICE
                                                                      2300 SW First Avenue, Suite 200
                                                                         Portland, OR 97201-5047
                                                                               (503) 221-0699
                                                                            FAX (503) 223-5706

                    Case 19-34296-pcm11       Doc 88      Filed 02/06/20
